WALTER, J.,
FINDINGS OF FACT
On June 18, 1975, Roy Lee Boltz, defendant, was the proprietor of R & W Automotive Company located at 1834 Lehman Street, West Lebanon Township, Lebanon County, Pa. On that date, Lieutenant Larry Tompkins and Officer Paul Zechman, of the North Cornwall-West Lebanon Police Department, went to defendant’s place of business in connection with an alleged violation of a West Lebanon Township Junkyard Ordinance.
Defendant saw Lieutenant Tompkins, not in uniform, and Officer Zechman in uniform, arriving in a marked police car. Tompkins, in civilian *175clothes and wearing a sidearm, was known to defendant.
After some discussion concerning defendant’s violation of the junkyard ordinance, Boltz and Tompkins became engaged “nose-to-nose” in a heated discussion. As a result, Lieutenant Tompkins, convinced he had good reason so to do and having given defendant fair warning, placed him under arrest for disorderly conduct. Defendant, after telling Tompkins if he wanted to arrest him he would have to catch him, ran east on Lehman Street. Tompkins caught up to defendant Boltz 21/2 blocks away at Sixteenth and Lehman Streets where Boltz was waiting after a change of heart, and put him under physical restraint. Tompkins arrested Boltz for resisting arrest.
It is evident the arrest for disorderly conduct was not unlawful under Pa.R.Crim.P. 51 A(3)(c)(ii), as Tompkins displayed an “other sign of authority” in the nature of a police car in which he was seen arriving by defendant and the sidearm he was wearing. In addition, Tompkins was known by defendant to be a police officer. Furthermore, the arrest for disorderly conduct, considered necessary by Tompkins, is authorized by law. Accordingly, the subsequent arrest for and charge of resisting arrest was lawful.
Consequently, the charges against defendant are proper, and we make the following
ORDER
And now, December 2, 1975, defendant’s application to dismiss bill of indictment and citations is respectfully refused.